Citation Nr: 0916952	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
vision disorder, claimed as myopic astigmatism, high myopia 
and defective version.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in April 2009, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a Board decision issued in January 1983, the RO 
determined that service connection for a vision disorder was 
not warranted, on the basis that the claimed condition 
existed prior to service and was not aggravated by service.

3.  Evidence added to the record since the final January 1983 
Board denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim. 



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a vision 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in October 2007.  This letter informed 
the Veteran that his claims were previously denied in July 
1981, that the appeal period for that decision had expired, 
that the decision was now final, and that in order to reopen 
his claim, new and material evidence was needed.  The letter 
went on to inform the Veteran that in order qualify as new, 
the evidence must be in existence and be submitted to VA for 
the first time, and that although VA would make reasonable 
efforts to help obtain currently existing evidence, they 
would not provide a medical examination or obtain a medical 
opinion until his claim was successfully reopened.  The 
letter also stated that in order to be considered material, 
the additional existing evidence must pertain to the reason 
why his claims were previously denied.  The letter continued 
that the Veteran's claim was previously denied because the 
evidence of record did not indicate that his eyes were 
damaged when he was in service, and his pre-service defective 
vision was not shown to have been aggravated by military 
service.  Therefore, he was told that he must submit evidence 
that related to that fact.  The letter also stated that new 
and material evidence must raise a reasonable possibility of 
substantiating the claim.  In other words, the evidence 
cannot simply be repetitive or cumulative of the evidence of 
record when the claim was previously decided.  

Although the October 2007 letter did not refer to the RO's 
most recent previous denial of the Veteran's claim on the 
merits in November 1981, or to the Board's denial of the 
claim in January 1983, there is no prejudicial error with 
respect to the Veteran's notice because the July 1981 
decision denied the Veteran's claim for the same reason; 
namely, that the medical evidence of record failed to show 
any aggravation of the Veteran's pre-existing vision disorder 
during service.  As such, the Veteran was adequately advised 
of the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the 
Board finds that proper VCAA notice was provided in this 
case.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
private treatment records pertinent to the years after 
service.  

The Board also acknowledges that the Veteran has not been 
afforded a VA examination in connection with his current 
application to reopen his claim for a vision disorder.  Under 
the law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).  Although the Veteran has not been 
afforded a VA examination in connection with the application 
to reopen the claim for service connection for a vision 
disorder, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2008); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  As is discussed more fully below, the 
Board finds that new and material evidence has not been 
presented or secured in this case; therefore the duty to 
provide a medical examination and/or medical opinion does not 
apply to the Veteran's claim.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In this case, the Veteran is seeking to reopen his claim of 
entitlement to service connection for a vision disorder, 
which was previously denied by the RO in July 1981 and 
November 1981, and by the Board in January 1983.  The Veteran 
did not appeal the Board decision and it became final.  38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.1100, 20.1105 (2008).

In September 2007, the Veteran essentially requested that his 
claims for service connection for a vision disorder be 
reopened.  The January 2008 rating decision now on appeal did 
not reopen the Veteran's claim.  However, the requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

Additional evidence received since the final January 1983 
Board decision consists of private treatment records, as well 
as the Veteran's own contentions and his sworn testimony at 
his April 2009 hearing.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the January 1983 Board decision and finds this evidence does 
not constitute new and material evidence which is sufficient 
to reopen the previously denied claim for service connection 
for a vision disorder.  Although this evidence is certainly 
new, in that it was not previously of record, the evidence is 
not material in that it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claims.  The 
January 1983 Board decision denied service connection because 
there was no evidence that the Veteran's pre-existing vision 
disorder had worsened beyond the natural progress of the 
disease during service.  Although the private treatment 
records show ongoing treatment for the Veteran's vision 
disorder, they do not provide that this condition was 
permanently worsened beyond the natural progress of the 
disease during the Veteran's active service, or is otherwise 
etiologically related to his active service.  Therefore, 
after reviewing the evidence submitted by the Veteran in his 
attempt to reopen his claim for a vision, the Board finds 
that new and material evidence has not been presented to 
reopen the Veteran's previously denied claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Further, although the Veteran may sincerely believe that he 
has a vision disorder related to his active service, the 
Veteran, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
In addition, while the Veteran is competent to report what he 
experienced, i.e. that his vision was affected by the mine 
blast in Germany in 1945, his assertions are essentially 
duplicative of his previous assertions in support of his 
claim.  Thus, the Veteran's contentions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines that the evidence 
submitted subsequent to the January 1983 Board decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the Veteran's 
claim is not new and material, and his petition to reopen the 
claims for service connection for a vision disorder must be 
denied.  38 U.S.C.A. § 5108.  In reaching this conclusion, 
the Board acknowledges that the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the Veteran's present claim to reopen 
the previously disallowed claim for service connection for a 
vision disorder, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a vision disorder is not reopened; 
the appeal is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


